17-10466-scc          Doc 1015       Filed 10/08/18 Entered 10/08/18 11:50:47                     Main Document
                                                  Pg 1 of 10



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                       )
     In re:                            )                                Chapter 11
                                       )
     RUNWAY LIQUIDATION HOLDINGS, LLC, )                                Case No. 17-10466 (SCC)
     et al.,2                          )
                                       )
                         Debtors.      )                                (Jointly Administered)
                                       )

     STIPULATION AND AGREED ORDER RESOLVING (I) MOTION OF ACADIA
      REALTY TRUST, FEDERAL INVESTMENT TRUST, PGIM REAL ESTATE,
 STARWOOD RETAIL PARTNERS LLC, THE FORBES COMPANY, THE MACERICH
 COMPANY, AND THE RELATED COMPANIES FOR ALLOWANCE AND PAYMENT
      OF ADMINISTRATIVE EXPENSE CLAIMS (II) PLAN ADMINISTRATOR’S
  FIFTEENTH OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO CERTAIN CLAIMS
 (AMENDED, REDUCED, AND RECLASSIFY/REDUCE) AND (III) RELATED CLAIMS

              This stipulation (the “Stipulation”) is made between David MacGreevey, in his capacity as

 plan administrator (the “Plan Administrator”) acting on behalf of Runway Liquidation Holdings,

 LLC and its affiliated post-effective date debtors (collectively, the “Post-Effective Date Debtors”

 and, before the Effective Date of the Plan, the “Debtors”), on the one hand, and Acadia Realty

 Trust, Federal Realty Investment Trust, PGIM Real Estate, Starwood Retail Partners LLC, The

 Forbes Company, The Macerich Company, and The Related Companies (collectively, the

 “Landlords” and, together with the Plan Administrator, the “Parties”).

                                                    RECITALS

              WHEREAS, on February 28, 2017 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code.



 2
  The Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, include: Runway Liquidation Holdings, LLC (6857); Runway Liquidation, LLC (5942);
 Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC (9200); and MMH Liquidation,
 LLC (3854).

                                                           1
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015     Filed 10/08/18 Entered 10/08/18 11:50:47             Main Document
                                              Pg 2 of 10


          WHEREAS, on July 26, 2017, the Court entered its Findings of Fact, Conclusions of Law,

 and Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket

 No. 591] confirming the chapter 11 plan annexed thereto (the “Plan”).

          WHEREAS, on July 31, 2017, the Effective Date of the Plan occurred. See Notice of (I)

 Entry of Order Confirming the Amended Joint Plan of Reorganization of BCBG Max Azria Global

 Holdings, LLC and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (II)

 Occurrence of Effective Date [Docket No. 601]. Pursuant to the Plan, the Plan Administrator was

 appointed on the Effective Date “to implement the Plan and to make distributions thereunder and

 wind down the businesses and affairs of the Debtors and Post-Effective Date Debtors.” Plan at

 Article IV.E. This includes the authority “to File, withdraw, or litigate to judgment objections to

 Claims or Interests.” Id. at Article VII.B.

          WHEREAS, on June 9, 2107, Macerich La Cumbre LLC filed a proof of claim, identified

 as claim number 924 on the Claims Register (“Claim No. 924”), asserting on account of Store No.

 736 (La Cumbre Plaza) a general unsecured claim in the amount of $403,823.02 and an

 administrative expense claim in the amount of $10,086.46. The Motion seeks the allowance and

 payment of $19,511.54 as an administrative expense claim on account of Store No. 736 (La

 Cumbre Plaza).

          WHEREAS, on June 9, 2107, TM Stony Point Park, L.P. filed a proof of claim, identified

 as claim number 931 on the Claims Register (“Claim No. 931”), asserting on account of Store No.

 758 (Stony Point) a general unsecured claim in the amount of $126,445.13 and an administrative

 expense claim in the amount of $9,127.09. The Motion seeks the allowance and payment of

 $6,342.07 as an administrative expense claim on account of Store No. 758 (Stony Point).



                                                   2
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015   Filed 10/08/18 Entered 10/08/18 11:50:47            Main Document
                                            Pg 3 of 10


          WHEREAS, on June 9, 2107, TM Wellington Green Mall, L.P. filed a proof of claim,

 identified as claim number 932 on the Claims Register (“Claim No. 932”), asserting on account of

 Store No. 88 (The Mall at Wellington Green) a general unsecured claim in the amount of

 $155,431.01 and an administrative expense claim in the amount of $11,750.81. The Motion seeks

 the allowance and payment of $12,073.81 as an administrative expense claim on account of Store

 No. 88 (The Mall at Wellington Green).

          WHEREAS, on June 9, 2107, Somerset Collection Limited Partnership filed a proof of

 claim, identified as claim number 934 on the Claims Register (“Claim No. 934”), asserting on

 account of Store No. 383 (Somerset Collection Herve Leger) a general unsecured claim in the

 amount of $233,216.06 and an administrative expense claim in the amount of $538.88. The Motion

 seeks the allowance and payment of $583.88 as an administrative expense claim on account of

 Store No. 383 (Somerset Collection Herve Leger).

          WHEREAS, on June 9, 2107, FRIT San Jose Town & Country Village, LLC (Federal

 Realty Investment Trust) filed a proof of claim, identified as claim number 960 on the Claims

 Register (“Claim No. 960” and, together with Claim No. 924, Claim No. 931, Claim No. 932, and

 Claim No. 934 the “Landlord Claims”), asserting on account of Store No. 668 (Santana Row) an

 administrative expense claim in the amount of $3,050.28. The Motion seeks the allowance and

 payment of $3,050.28 as an administrative expense claim on account of Store No. 668 (Santana

 Row).

          WHEREAS, on August 30, 2017, the Landlords filed the Motion of Acadia Realty Trust,

 Federal Realty Investment Trust, PGIM Real Estate, Starwood Retail Partners LLC, The Forbes

 Company, The Macerich Company, and The Related Companies for Allowance and Payment of




                                                  3
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015    Filed 10/08/18 Entered 10/08/18 11:50:47        Main Document
                                             Pg 4 of 10


 Administrative Expense Claims [Docket No. 657] (the “Motion”) asserting administrative expense

 claims as set forth on Exhibit A to the Motion.

          WHEREAS, on June 9, 2017, Macerich La Cumbre LLC filed a proof of claim, identified

 as claim number 924 on the Claims Register (“Claim No. 924”) asserting on account of Store

 No. 736 (La Cumbre Plaza) an administrative claim in the amount of $10,086.46 and a general

 unsecured claim in the amount $403,823.02.

          WHEREAS, on June 9, 2017, TWC Tucson LLC (La Encantada) filed a proof of claim,

 identified as claim number 925 on the Claims Register (“Claim No. 925”) asserting on account

 of Store No. 262 (La Encantada) a general unsecured claim in the amount of $26,771.92.

          WHEREAS, on June 9, 2017, Macerich Niagra LLC filed a proof of claim, identified as

 claim number 926 on the Claims Register (“Claim No. 926”) asserting on account of Store No.

 262 (Fashion Outlets of Niagra Falls) an administrative claim in the amount of $25,229.88 and a

 general unsecured claim in the amount of $438,823.78.

          WHEREAS, on June 9, 2017, Macerich Westside Pavilion filed a proof of claim,

 identified as claim number 929 on the Claims Register (“Claim No. 929”) asserting on account

 of Store No. 601 (Westside Pavilion #186) an administrative claim in the amount of $4,849.33

 and a general unsecured claim in the amount of $345,655.75.

          WHEREAS, on June 9, 2017, Macerich Westside Pavilion filed a proof of claim,

 identified as claim number 930 on the Claims Register (“Claim No. 930”) asserting on account

 of Store No. 189 (Westside Pavilion #189) an administrative claim in the amount of $5,440.44

 and a general unsecured claim in the amount of $384,308.76.

          WHEREAS, on June 9, 2017, TM Stony Point Park LP filed a proof of claim, identified

 as claim number 931 on the Claims Register (“Claim No. 931”) asserting on account of Store



                                                   4
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015   Filed 10/08/18 Entered 10/08/18 11:50:47         Main Document
                                            Pg 5 of 10


 No. 758 (Stony Point Park) an administrative claim in the amount of $9,127.09 and a general

 unsecured claim in the amount of $126,445.13.

          WHEREAS, on June 9, 2017, Forbes Cohen Florida Properties LP filed a proof of claim,

 identified as claim number 935 on the Claims Register (“Claim No. 935”) asserting on account

 of Store No. 615 (The Gardens) a general unsecured claim in the amount of $3,367.15.

          WHEREAS, on June 9, 2017, Avalon North LLC filed a proof of claim, identified as

 claim number 938 on the Claims Register (“Claim No. 938”) asserting on account of Store No.

 770 (Avalon Shopping Center) an administrative claim in the amount of $10,748.08 and a

 general unsecured claim in the amount of $173,538.02.

          WHEREAS, on June 9, 2017, City Place Retail LLC filed a proof of claim, identified as

 claim number 939 on the Claims Register (“Claim No. 939”) asserting on account of Store No.

 646 (City Place) an administrative claim in the amount of $7,532.87 and a general unsecured

 claim in the amount of $17,907.73.

          WHEREAS, on June 9, 2017, Biltmore Shopping Center Partners LLC filed a proof of

 claim, identified as claim number 941 on the Claims Register (“Claim No. 941”) asserting on

 account of Store No. 682 (Biltmore Fashion Park) a general unsecured claim in the amount of

 $526,332.72.

          WHEREAS, on June 9, 2017, Fashion Outlets of Chicago LLC filed a proof of claim,

 identified as claim number 943 on the Claims Register (“Claim No. 943”) asserting on account

 of Store No. 516 (Fashion Outlets of Chicago #2020) an administrative claim in the amount of

 $8,362.84 and a general unsecured claim in the amount of $170,857.88.

          WHEREAS, on June 9, 2017, Scottsdale Fashion Square LLC filed a proof of claim,

 identified as claim number 1137 on the Claims Register (“Claim No. 1137”) asserting on account



                                                 5
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015      Filed 10/08/18 Entered 10/08/18 11:50:47          Main Document
                                               Pg 6 of 10


 of Store No. 1131 (Scottsdale Fashion Square) an administrative claim in the amount of

 $3,928.41 and a general unsecured claim in the amount of $630,197.05.

          WHEREAS, on June 9, 2017, Macerich SMP LP (Santa Monica Place) LLC filed a proof

 of claim, identified as claim number 1140 on the Claims Register (“Claim No. 1140”, together

 with Claim No. 924, Claim No. 925, Claim No. 926, Claim No. 929, Claim No. 930, Claim No.

 931, Claim No. 935, Claim No. 938, Claim No. 939, Claim No. 941, Claim No. 943, and Claim

 No. 1137, the “15th Omnibus Claims”), asserting on account of Store No. 170 (Santa Monica

 Place) a general unsecured claim in the amount of $810,216.67.

          WHEREAS, on April 23, 2018, the Plan Administrator filed the Plan Administrator’s

 Fifteenth Omnibus (Non-Substantive) Objection to Certain Claims (Amended, Reduce and

 Reclassify/Reduce) [Docket No. 879] (the “Claims Objection”), seeking to reduce the 15th

 Omnibus Claims as set forth in the Claims Objection.

          WHEREAS, the Plan Administrator and the Landlords have agreed to resolve the Motion,

 the Landlord Claims, the Claims Objection and the 15th Omnibus Claims on the terms and

 conditions set for in this Stipulation and Agreed Order.

                                            STIPULATION

          NOW, THEREFORE, in consideration of the foregoing, the Parties hereby agree and

 stipulation as follows:

          1.       The foregoing recitals are hereby fully incorporated into and made an express part

 of this Stipulation and Order.

          2.       This Stipulation and Agreed Order is made expressly contingent upon approval

 of, and entry by, the Bankruptcy Court and, should the Stipulation and Agreed Order not be




                                                    6
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015        Filed 10/08/18 Entered 10/08/18 11:50:47        Main Document
                                                 Pg 7 of 10


 approved and entered, the Parties will be deemed to have returned to their respective positions

 immediately prior to the execution of this Stipulation with all rights and privileges reserved.

          3.       The Motion, the Landlord Claims, and the 15th Omnibus Claims shall be allowed

 as follows:

                                                                       Revised Claim       Total Revised
                             Claimant                    Claim No.
                                                                         Amount               Claim
 AVALON NORTH LLC                                            938      GUC $170,204.92         $170,204.92
 BILTMORE SHOPPING CENTER PARTNERS LLC                       941      GUC $499,928.18         $499,928.18
 CITY PLACE RETAIL LLC                                       939       GUC $15,261.38          $15,261.38
 FASHION OUTLETS OF CHICAGO LLC                              943      GUC $167,107.88         $167,107.88
 FORBES COHEN FLORIDA PROPERTIES LP                          935        GUC $1,367.15           $1,367.15
 FRIT SAN JOSE TOWN AND COUNTRY VLG LLC                      960       Admin $3,050.28          $3,050.28
                                                                       Admin $9,322.91
 MACERICH LA CUMBRE LLC                                      924                              $409,000.08
                                                                      GUC $399,677.17
 MACERICH NIAGRA LLC                                          926     GUC $432,636.11         $432,636.11
 MACERICH SMP LP (SANTA MONICA PLACE)                        1140     GUC $807,716.67         $807,716.67
 MACERICH WESTSIDE PAVILIAN                                  930      GUC $373,408.17         $373,408.17
 MACERICH WESTSIDE PAVILION                                  929      GUC $332,773.94         $332,773.94
 SCOTTSDALE FASHION SQUARE LLC                               1137     GUC $625,675.78         $625,675.78
                                                                        Admin $436.18
 SOMERSET COLLECTION LP                                      934                              $233,652.24
                                                                      GUC $233,216.06
                                                                       Admin $2,194.12
 TM STONY POINT PARK LP                                      931                              $119,551.46
                                                                      GUC $117,357.34
                                                                      Admin $11,606.06
 TM WELLINGTON GREEN MALL LP                                 932                              $164,038.81
                                                                      GUC $152,432.75
 TWC TUCSON LLC (LA ENCANTADA)                               925       GUC $18,996.69          $18,996.69

          4.       The remaining amounts sought as administrative claims set forth on Exhibit A to

 the Motion are hereby disallowed in their entirety.

          5.       Within five days of entry of the Stipulation and Agreed Order, counsel for the

 Landlords shall file a withdrawal of the Motion with prejudice. If, for some reason, such

 pleading is not filed, the Motion shall be deemed withdrawn with prejudice, without further

 action by the Parties.




                                                    7
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015      Filed 10/08/18 Entered 10/08/18 11:50:47            Main Document
                                               Pg 8 of 10


          6.       This Stipulation and Agreed Order shall be binding upon, and shall inure to the

 benefit of each of, the Plan Administrator, the Landlords, and each of their respective agents,

 employees, representatives, assigns, successors in interest, and attorneys, and shall be binding

 and effective despite any conversion of any of these bankruptcy cases to a case under any other

 chapter of the Bankruptcy Code. Pursuant to this Stipulation, the claims in the Motion, the

 Landlord Claims, and the 15th Omnibus Claims, as allowed herein, shall not be subject to further

 objection and shall be administered and paid in accordance with the treatment of other similarly

 situated claims, and as provided in the order approving the Amended Joint Plan of

 Reorganization of BCBG Max Azria Global Holdings, LLC and its Debtor Affiliates Pursuant to

 Chapter 11 of the Bankruptcy Code signed on 7/25/2017.

          7.       The Landlords represent that they have not transferred any claim (or any portion

 thereof) that is the subject of this Stipulation and Agreed Order and the Motion.

          8.       Each of the Parties shall be responsible for its respective costs and expenses

 (including, without limitation, attorneys’ fees, and expenses) incurred by it in negotiating,

 drafting, and executing this Stipulation and Agreed Order and shall not be responsible for the

 payment of any such fees or expenses incurred by any other party hereto.

          9.       This Stipulation and Agreed Order constitutes the entire agreement between the

 Parties and may not be amended or modified in any manner except by a writing signed by both

 of the Parties or their counsel and approved by the Bankruptcy Court.

          10.      This Stipulation and Agreed Order shall be governed by and construed in

 accordance with the laws of the State of New York without regard to any law concerning the

 conflicts of laws.




                                                     8
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015      Filed 10/08/18 Entered 10/08/18 11:50:47           Main Document
                                               Pg 9 of 10


          11.      Each Party and signatory to this Stipulation and Agreed Order represents and

 warrants to each other Party that such Party or signatory has full power, authority, and legal right

 and has obtained all approvals and consents necessary to execute, deliver, and perform all actions

 required under this Stipulation and Agreed Order and, where applicable, has obtained all

 authority, approvals, and consents necessary to act on behalf of another Party to execute, deliver,

 and perform all actions required under this Stipulation and Agreed Order.

          12.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

 determine all disputes arising from or related to this Stipulation and Agreed Order, including the

 performance of the Parties’ obligations hereunder and the interpretation of this Stipulation and

 Agreed Order. The Parties each consent to the Bankruptcy Court hearing and finally

 determining all such disputes. Further, the Parties each agree to waive trial by jury in an action,

 proceeding, or counterclaim brought by or on behalf of the Parties hereto with respect to any

 such dispute.

  Dated:        New York, New York          PACHULSKI STANG ZIEHL & JONES LLP
                October 8, 2018

                                            /s/ Beth E. Levine
                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            Beth E. Levine, Esq.
                                            780 Third Avenue, 34th Floor
                                            New York, New York 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Plan Administrator

  Dated:        Wilmington, DEo             BALLARD SPHAR LLP
                October 8, 2018

                                            /s/ Leslie C. Heilman
                                            Leslie C. Heilman, Esquire
                                            Chantelle D. McClamb, Esquire
                                            Ballard Spahr LLP

                                                    9
 DOCS_SF:97680.3 08467/001
17-10466-scc        Doc 1015   Filed 10/08/18 Entered 10/08/18 11:50:47       Main Document
                                            Pg 10 of 10


                                       919 N. Market Street, 11th Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 252-4465
                                       Fax: (302) 252-4466
                                       E-mail: heilmanl@ballardspahr.com
                                               mcclambc@ballardspahr.com

                                       and

                                       Dustin P. Branch, Esquire
                                       Ballard Spahr LLP
                                       2029 Century Park East, Suite 800
                                       Los Angeles, CA 90067-2909
                                       Direct: (424) 204-4354
                                       Fax: (424) 204-4350
                                       E-mail: branchd@ballardspahr.com

                                       and

                                       David L. Pollack, Esquire
                                       Ballard Spahr LLP
                                       1735 Market Street – 51st Floor
                                       Philadelphia, PA 19103
                                       Direct: (215) 864-8325
                                       Fax: (215) 864-9473
                                       E-mail: pollack@ballardpahr.com

                                       Counsel to Acadia Realty Trust, Federal
                                       Realty Investment Trust, PGIM Real Estate,
                                       Starwood Retail Partners LLC, The Forbes
                                       Company, The Macerich Company and The
                                       Related Companies




 SO ORDERED:

 _______________, 2018



 HONORABLE SHELLEY C. CHAPMAN
 UNITED STATES BANKRUPTCY JUDGE




                                              10
 DOCS_SF:97680.3 08467/001
